DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 11, 13, were amended on 10/19/2020.  Claim 4 was canceled.
Claims 1-3, 5-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 10,031,917. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely recite similar limitations but worded differently as underlined or the instant Applicatoin omits .
Instant Application 16/009,918
US Patent No. 10,031,917
Claims 1 and 11 recites:
replication of a data volume using block substitution and a volume-replicating server, the method comprising: replicating a source volume in a first block storage array to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array

and wherein the first client computing device executes a first data agent that is configured to monitor write operation to the source volume,





after the first snapshot, 




generating and storing a second snapshot of the entire source volume by the first block storage array, after the second snapshot, generating and transmitting by the first data agent to the volume-replicating server,

 a mapping of blocks that changed between the first snapshot and the second snapshot, 

extracting, by the volume-replicating server from the second snapshot at the first block storage array, only the blocks that changed 








and block-level restoring the replicated second snapshot to a second client computing device in communication with the destination volume
wherein a second data agent executing on the second client computing device performs at least in part the block-level restoring, 
and by a second application that executes on the second client computing device, 


accessing the restored second snapshot as primary data,

in an information management system managed by a storage manager, block-level 
replicating a source volume in a first block storage array to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array, 

wherein the source volume comprises data generated by a first application executing on a first client computing device in communication with a first logical unit number configured on the first block storage array that comprises the source volume, 



after the first snapshot, [detecting, by a first data agent associated with the first application and also executing on the first client computing device, changed blocks being written by the first application to the source volume,] generating and storing, by the first block storage array, after the first snapshot, a second snapshot of the entire source volume, after the second snapshot, transmitting, by the first data agent executing on the client computing device to the volume-replicating server, a mapping of blocks that changed between the first snapshot and the second snapshot, extracting, by the volume-replicating server from the second snapshot stored in the first block storage array, only the changed blocks 

 the changed blocks into the destination volume in place of corresponding pre-existing blocks therein, thereby replicating the second snapshot at the second block storage array for use by a second client computing device in communication with a second logical unit number comprising the destination volume; 
performing a block-level restore operation of the replicated second snapshot in the destination volume at the second block storage array to the second client computing device, wherein the block-level restore operation is performed at least in part by a second data agent associated with a second 

[[and wherein the volume-replicating server offloads the first client computing device from performing the extracting, transferring, and substituting operations to enable the second application to access the restored second snapshot in the destination volume on the second storage array.]]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 11,14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al (US 20100005259 A1) in view of Jaquette et al (US 20150227432 A1).
Regarding claim 1, Prahlad et al. discloses:
a method for replication of a data volume using block substitution and a volume-replicating server, the method comprising: replicating a source volume in a first block storage array to a destination volume in a second block storage array by way of a volume-replicating server interposed between and in communication with the first block storage array and the second block storage array, at least by (paragraph [0035] describes a storage manager (e.g. “volume-replicating server”) with a volume replication table used to facilitate and track where snapshots should be written on storage devices 115 (e.g. “second block storage array”).  Also paragraph [0036] describes copying of all the data info store 90 (e.g. “a source volume in a first block storage array”) to a storage devices 115 (e.g. “second block storage array”) 
wherein the source volume comprises data generated by a first client computing device in communication with the first block storage array, at least by (Prahlad, paragraph [0036] and Fig. 2, describes a client in communication with information store (e.g. “source volume”/”first block storage array”)
and wherein the first client computing device executes a first data agent that is configured to monitor write operation to the source volume, (at least by (Prahlad, paragraph [0036], which describes each client running data agents that tracks changes in the source volume (e.g. “monitor write operation to the source volume”)
wherein the replicating comprises: generating and storing a first snapshot of the entire source volume by the first block storage array, at least by (paragraph [0047] “initial full snapshot (e.g. “a first snapshot of the entire source volume”) of the data stored in the information store” such creation requires initial storage of the snapshot in the information store)
after the first snapshot, generating and storing a second snapshot of the entire source volume by the first block storage array, at least by (paragraph [0055] which describes snapshots being taken at certain intervals after the initial snapshot as subsequent snapshots t.sub.n (e.g. “storing a second snapshot of the entire source volume by the first block storage array”)
after the second snapshot, generating and transmitting by the first data agent to the volume-replicating server, a mapping of blocks that changed between the first snapshot and the second snapshot, at least by (paragraph [0056] which describes the data agent comparing snapshot t.sub.n (e.g. second snapshot) with snapshot t.sub.n-1 (e.g. first snapshot)
But Prahlad fails to specifically recite: a mapping of blocks that changed
However Jaquette discloses the above limitation at least by (paragraph [0028] further describes a bitmap of changed data between current and previous snapshots)
extracting, by the volume-replicating server from the second snapshot at the first block storage array, only the blocks that changed according to the mapping received from the first data agent, at least by (paragraph [0056] which detects the changed 
2Application No. 16/009,918ATTORNEY DOCKET: COMMV.232C1APPLICANT DOCKET: 100.411.USCON1.120and by the volume-replicating server, replicating the second snapshot at the second block storage array by substituting the extracted blocks that changed into the destination volume at the second block storage array, at least by [paragraph [0056-0057] which describes storing the extracted change clusters with the subsequent snapshot t.sub.n (e.g. “second snapshot”) to storage device 115 (e.g. “destination volume at the second block storage array”)
and block-level restoring the replicated second snapshot to a second client computing device in communication with the destination volume, at least by (paragraph [0058, 0059, 0061] describes the process of restoring using a selected snapshot or point in time, using the replication volume table to locate in storage 115 the corresponding one or more snapshots and changed data stored in storage device 115 (e.g. “destination volume”) that is dependent and corresponding to the selected snapshot or point in time).  Also paragraph [0036] describes the information store accessed multiple clients using different applications, as such, any of the clients can request restore (e.g. “second client”)
wherein a second data agent executing on the second client computing device performs at least in part the block-level restoring, paragraph [0058, 0059 and 0061] which describes the data agent retrieving the changed clusters between snapshots and 
and by a second application that executes on the second client computing device, accessing the restored second snapshot as primary data, at least by (as shown above, since the info store is recovered to selected snapshot, the restored data can be accessed as primary data by second client and corresponding “second” application)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Jaquette into the teaching of Prahlad as they relate to snapshot replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of tracking changes to the data from the last snapshot, allowing quick identification of changed data, see Jaquette para. [0026].
As per claim 4, cancelled.
As per claim 5, claim 1 is incorporated and Prahlad further discloses:
wherein the volume-replicating server executes a media agent that interoperates with the second data agent to perform the block-level restoring of the replicated second snapshot, at least by (paragraph [0059] which describes the media agent that interoperated between multiple data agents for blck-level recovery (e.g. restoration))
As per claim 6, claim 1 is incorporated and Prahlad further discloses:
wherein the generating and storing of the snapshots by the first block storage array is performed in response to instructions received from the first data agent, at least by (paragraph [0047] “the storage manager (e.g. “volume-replicating server”) directs the first data agent” to perform an initial full snapshot of the data stored in the information store”)
As per claim 7, claim 1 is incorporated and Prahlad further discloses:
wherein the generating and storing of the snapshots by the first block storage array is performed in response to instructions received from the volume-replicating server, at least by (paragraph [0047] “the storage manager (e.g. “volume-replicating server”) directs the data agent (e.g. “first data agent” to perform an initial full snapshot of the data stored in the information store”)
As per claim 8, claim 1 is incorporated and Prahlad further discloses:
wherein the generating and storing of the snapshots by the first block storage array is performed in response to instructions received from a storage manager that manages storage operations in an information management system comprising the first data agent and the second data agent, at least by (paragraph [0047] “the storage manager (e.g. “volume-replicating server”) directs the data agent (e.g. “first data agent” to perform an initial full snapshot of the data stored in the information store”) paragraph [0040] further describes the use of one or more data agents in generating and storing snapshots.)
As per claim 9, claim 8 is incorporated and Prahlad further discloses:
wherein the storage manager coordinates timing of the generating of the snapshots by the first block storage array with the mapping of the blocks that changed, wherein the mapping is performed by the first data agent, at least by (paragraph [0056] which describes the data agent detecting the changed clusters between snapshot t.sub.n (e.g. 
As per claim 10, claim 1 is incorporated and Prahlad further discloses:
wherein the data generated by the first client computing device is generated by a first application that executes on the first client computing device and uses the source volume as primary data, at least by (paragraph [0036] describes the information store used and accessed by multiple clients using different applications, as such, any of the clients and applications (including first client and first applications) uses the information store (e.g. source volume) as primary data.
Claims 11,14-18 recite equivalent claim limitations as claims 1, 5-10 above, except that they set forth the claimed invention as a system as such they are rejected for the same reasons as applied hereinabove. 
As per claim 19, claim 11 is incorporated and Prahlad further discloses:
wherein the first data agent is further configured to instruct the first block storage array to take the first snapshot and the second snapshot, at least by (paragraph [0055] which describes the data agent working in conjunction with the storage manager (e.g. “volume-replicating server”) in instructing storage of the first and subsequent snapshot (e.g. “first and second snapshot”)
As per claim 20, claim 11 is incorporated and Prahlad further discloses:
wherein the volume-replicating server is further configured to instruct the first block storage array to take the first snapshot and the second snapshot, at least by (paragraph [0055] which describes the data agent working in conjunction with the volume-replicating server”) in instructing storage of the first and subsequent snapshot (e.g. “first and second snapshot”)

Claims 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad and Jaquette further in view of Federwisch et al. (US 20030182313 A1).
As per claim 2, claim 1 is incorporated and Prahlad and Jaquette fails to disclose:
wherein the source volume is mounted on the first client computing device as a logical unit number (LUN); and wherein the destination volume is mounted on the second client computing device as a logical unit number (LUN)
However Federwisch discloses the above limitations at least by (paragraph [0055] along with Fig. 3, which describes the one client with mounted source volume, and another client with mounted destination volume, and paragraph [0049] further describes source and destination volumes as RAID volumes (e.g. LUN). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Federwisch into the teaching of Prahlad and Jaquette as they relate to snapshot replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing “a more efficient and/or versatile procedure for incremental remote update of a destination mirror snapshot” as taught by Federwisch in para. [0064].
As per claim 3, claim 1 is incorporated and Prahlad and Jaquette fails to disclose:
wherein the block-level restoring of the replicated second snapshot is initiated when the destination volume is first mounted on the second client computing device as a logical unit number (LUN)
However Federwisch discloses the above limitations at least by (paragraph [0120-0124] which describes the restoration block-level restoration process using changes between snapshots, on the second client)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Federwisch into the teaching of Prahlad and Jaquette as they relate to snapshot replication and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing “a more efficient and/or versatile procedure for incremental remote update of a destination mirror snapshot” as taught by Federwisch in para. [0064].
Claims 12 and 13 recite equivalent claim limitations as claims 2 and 3 above, except that they set forth the claimed invention as a system as such they are rejected for the same reasons as applied hereinabove. 
Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152